Citation Nr: 0808445	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea 
cruris.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for headaches.






ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted the veteran's claim of 
service connection for tinea cruris (characterized as a skin 
rash of the groin and buttocks), assigning a zero percent 
rating effective January 20, 2003, and also denied the 
veteran's claims of service connection for depressive 
disorder, mechanical low back sprain, dizziness/motion 
sickness, headaches, gas problems, and for severe allergies.  
The veteran disagreed with this decision in June 2004, 
seeking an initial compensable rating for service-connected 
tinea cruris and service connection for depressive disorder, 
mechanical low back sprain, dizziness/motion sickness, 
headaches, gas problems, and for severe allergies.  He 
perfected a timely appeal in August 2005, limiting his appeal 
to claims of entitlement to an initial compensable rating for 
tinea cruris and service connection for a depressive disorder 
and for headaches.

In statements on a VA Form 9, dated on December 1, 2007, and 
date-stamped as received by the RO on January 22, 2008, the 
veteran requested that claims of service connection for 
allergies, gas problems, fatigue, and high blood pressure be 
added to his appeal.  As noted above, the veteran's claims of 
service connection for severe allergies and for gas problems 
were previously denied by the RO in a May 2004 rating 
decision.  Because the veteran did not perfect a timely 
appeal with respect to these claims, the May 2004 rating 
decision is now final with respect to the denial of his 
service connection claims for severe allergies and for gas 
problems.  See 38 U.S.C.A. § 7104 (2007).  These claims can 
only be reopened if new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5108 (2007).  Given 
the foregoing, and because the RO has not adjudicated any of 
these claims in the first instance, the issues of whether new 
and material evidence has been received to reopen claims of 
service connection for severe allergies and for gas problems 
and entitlement to service connection for fatigue and for 
hypertension are referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements on a VA Form 9, dated on December 1, 2007, and 
date-stamped as received by the RO on January 22, 2008, the 
veteran requested a Travel Board hearing on his currently 
appealed claims be scheduled at the RO.  Unfortunately, 
however, this case was certified for appeal to the Board on 
February 4, 2008, without a Travel Board hearing having been 
scheduled.  Accordingly, this case must be returned to the RO 
to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran 
concerning this hearing should be included 
in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

